In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0890V
                                      Filed: May 23, 2018
                                        UNPUBLISHED


    JACKIE DWAYNE DAMRON, as
    Administrator of the Estate of JACK
    DAMRON, Deceased,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
       petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 29, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that his deceased father, Jack Damron, suffered the table injury
of the Guillain-Barré Syndrome (“GBS”) after receiving the seasonal influenza vaccine.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

     On April 23, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On May 23, 2018, respondent filed a proffer on award of compensation

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(“Proffer”) indicating petitioner should be awarded $358,190.88. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $358,190.88 in the form of a check payable to
petitioner, Jackie Dwayne Damron, as Administrator of the Estate of Jack
Damron, Deceased. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                             )
 JACKIE DWAYNE DAMRON, as                    )
 administrator of the estate of JACK DAMRON, )
 deceased,                                   )
                                             )          No. 17-890
                     Petitioner,             )          Chief Special Master Dorsey
                                             )          ECF
 v.                                          )
                                             )
 SECRETARY OF HEALTH AND HUMAN               )
 SERVICES,                                   )
                    Respondent.              )
                                             )

                      PROFFER ON AWARD OF COMPENSATION

       On April 23, 2018, respondent filed a Rule 4(c) report conceding petitioner’s entitlement

to compensation in this case. On April 23, 2018, the Chief Special Master issued a Ruling on

Entitlement finding that petitioner was entitled to vaccine compensation for her deceased father’s

Guillain-Barre Syndrome (“GBS”).

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$ 358,190.88, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $ 358,190.88, in the form of a check payable to petitioner.

Petitioner agrees.
                      Respectfully submitted,

                      CHAD A. READLER
                      Acting Assistant Attorney General

                      C. SALVATORE D’ALESSIO
                      Acting Director
                      Torts Branch, Civil Division

                      CATHARINE E. REEVES
                      Deputy Director
                      Torts Branch, Civil Division

                      GABRIELLE FIELDING
                      Assistant Director
                      Torts Branch, Civil Division

                      s/ Kathryn A. Robinette
                      KATHRYN A. ROBINETTE
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 616-3661
                      Fax: (202) 616-4310

DATED: May 23, 2018




                         2